Virginia:
IN THE CIRCUIT COURT FOR THE COUNTY OF ALBEMARLE

December 4, 2017 TERM

C

THE GRAND JURY CHARGES THAT, in the County of Albemarle CHRISTOPHER & Be

CANTWIELL unlawfully attetesnteusty

re woah hly 67)

 

 

 
   

 

 

(1950) as amended, ,
ASk/84 10 “CO /
. VCC CODE: WPN-5239-F3 a.
Docket Number:
Grand Jury Witness: Sergeant Casey Acord .
University Of Virginia Police Department. .
A True. Bill H L4,
Foreman of the Grand Jury
Not A True Bill
Foreman of the Grand Jury
a true copy TESTE: ©
JON R,ZUG, C K “
by: ut .
7 git Hey

 

17R239_REP-000038
7

\

Virginia:
IN THE CIRCUIT COURT FOR THE COUNTY OF ALBEMARLE

December 4, 2017 TERM

C

THE GRAND JURY CHARGES THAT, in the County of Albemarle CHRISTOPHER X. ¢ A j

CANTWELL unlawfully mdfelentensty

fn of about Augyst 11, 2013, did malicious

4 ee

. 1 * :
i A AVES aes re TT ee ae mit rrr nei tos Cnet Groote
Ol area Papeete teeter rent ett Si 7 otted p

 

violation of § 18.234-of the Code of Virginia (1950) as amended.

Ash 1919-1 / an /

VCC CODE: WPN-$239-F3 ogy

 

Docket Number:

Grand Jury Witness: Sergeant Casey Acord
University Of Virginia Police Department

A Truc Bill lat Aace Af

Foreman of the Grand Jury

 

Not A True Bill
Foreman of the Grand Jury be
hoy

a true copy TESTE:

JON R.ZUG, CLERK

by: fe

Depuly’Clefk
DIRECT INDICTMENT

i-g © UG
17R239_REP-000038.02

 
